Robinson, Justice (dissenting). The “Island Act” is now Ark. Stats. §§.10-601 to 10-605, inclusive. Section 10-601 provides: “All islands formed or which may form in the navigable rivers or streams of this State, subsequent to the admission of the State of Arkansas into the Union, are hereby declared to be the property of the State and subject to sale and disposition in the manner and form hereinafter provided.” There is no provision in the law which indicates in any manner that the land commissioner may, in his discretion, arbitrarily declare land to be an island. It is perfectly clear to me that the statute only gives to the commissioner the authority to convey an island when there is no dispute as to the land being an island. By the majority opinion this court has, in effect, said the land commissioner can let it be known today that he is going to execute and deliver a deed to the entire land on which is situated the City of Pine Bluff, in Jefferson County, and the property owners could hot come into Pulaski County, where service may be had on the commissioner, and stop such action until there had been a judicial determination of the question as to whether the land constitutes an island, within the provisions of the “Island Act”. The opinion indicates that such a suit could be filed in the county where the land is located. If the land commissioner is acting outside the scope of his authority, the plaintiff should be permitted to enjoin his action in any county where service could be had upon him. Of course, to determine whether the commissioner is acting within, or without the scope of his authority, evidence would have to be taken to ascertain if the land in controversy is an island. As a result of the majority opinion in this case, if the prospective purchaser pays to the land commissioner the purchase price of several thousand dollars, the commissioner will turn the money over to the State treasury, or a new suit may be filed in the Chicot Chancery Court and enjoin the commissioner from executing and delivering a deed to the property; or perhaps Kimble, the alleged owner of the property, who apparently has possession thereof, will retain such possession and wait for an ejectment suit to be filed against him in the circuit court, or he may take the initiative and file a suit in the chancery court to clear the title. Finally, if Kimble is declared to be the owner, the one who attempts to buy from the land commissioner will, in all probability, have quite a problem in getting his purchase money refunded. In fact, he might not get it. Act 169 of 1945, authorizing refunds by the land commissioner, seems to apply only to tax-forfeited lands. Furthermore, the State does not warrant the title but only gives a quit-claim deed. It occurs to me that if the legislature intended that the commissioner could sell just any land, by saying it is an island, some provision would have been made for the return of the purchase price, in the event a court of competent jurisdiction should finally declare the property not to be an island. The majority opinion in this case cites Lewis v. Owen, 146 Ark. 469, 225 S. W. 648, to the effect that the land commissioner has “discretion”, the implication being that the commissioner has discretion to say, in the first instance, what is, and what is not, an island; but the case merely holds that the commissioner has discretion as to whom he will convey the land, provided there is no controversy about whether it is an island. The actual language of the opinion in the Lewis case is as follows: “The Legislature constituted the Commissioner of State Lands as the agent of the State in disposing of islands in the navigable streams of the State, and by Section 5 of the act of 1917 he was given a discretion in the discharge of his duties. This was done because it was necessarily contemplated that there might be conflicting applications to buy the same island, and that there might be questions of fact for the Commissioner to decide.” I hardly see how this language can be construed to mean that the commissioner has any discretion whatever in determining whether certain land is an island. If, as in the case at bar, there is a controversy between the commissioner, who says that certain land is an island, and others, who claim it is accretion, then the commissioner should file a suit in the county where the land is located to determine the question of ownership; or those who claim it as accretion to their property should be permitted to file suit against the commissioner, in any county where service can be had upon him, to enjoin and restrain him from executing and delivering a deed to the property until there can be a judicial determination of the ownership: and that is exactly what the plaintiffs have attempted to do in this case. For the reasons set out, I respectfully dissent.